Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Objections
The following claims below are objected to because of minor informalities. Appropriate correction is required.

As per claim 2, “pattern expressions” should be “PEs”.

As per claim 3, replace “pattern expression (PE)” with “PE”.

As per claim 4, replace “this process” with “the mathematical process” in ll. 3.

As per claim 7, “the PE” should be “a PE”.

As per claim 9, it has similar limitations as claim 2 and is therefore objected to using the same rationale.

As per claim 10, it has similar limitations as claim 3 and is therefore objected to using the same rationale.

As per claim 11, it has similar limitations as claim 4 and is therefore objected to using the same rationale.

As per claim 14, it has similar limitations as claim 7 and is therefore objected to using the same rationale.

As per claim 16, it has similar limitations as claim 2 and is therefore objected to using the same rationale.

As per claim 17, it has similar limitations as claim 3 and is therefore objected to using the same rationale.

As per claim 18, it has similar limitations as claim 4 and is therefore objected to using the same rationale.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because all of the recited limitations can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (i.e. processor, memory, software program, data, overlay content, computer system, computer-readable memories, computer-readable tangible storage media, program instructions, computer program product) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer 

As per claims 2-7, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-7 recite the same abstract idea of claim 1. Claims 2-7 recite additional mental processes (e.g. generating a PE, defining a mathematical process, determining that a memory corruption has occurred, modifying the software program), insignificant extra-solution activity (e.g. storing the process, transmitting the recorded state), and non-functional descriptive language (e.g. defining pattern expressions and common datatypes). Therefore the aforementioned claims 2-7 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claims 8-20, they have similar limitations as claims 1-7 above and are therefore rejected using the same rationale.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 1, it is not clear as to what “identifying a possible source program of a memory corruption” means. More specifically, does the memory corruption occur as a result of the source program executing? Is the “software program” recited in ll. 5 the same or different than the “possible source program” of ll. 3? Is the “generated table” recited in ll. 4 stored in said memory? What does “common datatypes” recited in ll. 4 mean? Are the datatypes “common” because they are commonly known in the art? Does the generated table contain a list of datatypes and a corresponding PE for each datatype? It is unclear how “identifying a possible source program of a memory corruption” recited in ll. 3 relates to “upon determination that the memory corruption has occurred” recited in ll. 6-7. In other words, the identifying step identifies a possible source program of a memory corruption but ll. 6-7 determine that a memory corruption has occurred. 

As per claim 2, what is the difference between the recited “a datatype” and the recited “common datatypes” recited in claim 1, ll. 4?

As per claim 3, what is the difference between the recited “a plurality of common datatypes” and the recited “a plurality of common datatypes” recited in claim 1, ll. 4?

As per claim 5, it recites “the identified overlay content” but claim 1 only recites extracted overlay content. Is the identified overlay content the same as the extracted overlay content, a subset, or entirely different?

As per claim 6, is the recited “upon determining that a memory corruption has occurred” the same or different than the recited “upon determination that the memory corruption has occurred” recited in claim 1, ll. 6-7? 

As per claim 8, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 9, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

As per claim 10, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

As per claim 12, it has similar limitations as claim 5 and is therefore rejected using the same rationale.

As per claim 13, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 16, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

As per claim 17, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

As per claim 19, it has similar limitations as claim 5 and is therefore rejected using the same rationale.

As per claim 20, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kleen (US 2017/0177463) in view of Takata et al. (US 2001/0055227) (hereinafter Takata).

As per claim 1, Kleen teaches a processor-implemented method for memory corruption diagnosis, the method comprising: identifying a possible source program of a memory corruption ([0021] identify memory address of instruction which produced the memory corruption) by matching one or more pattern expressions (PE) stored in a generated table for each of a plurality of common datatypes associated with a software program against data in overlay content ([0021] match debug information records used with a list of structure of data types in order to identify candidate store instructions used by the memory corruption wherein the debug information records and the list of structure of datatypes are stored in a generated table/database in fig. 3 and [0035]), wherein the overlay content is extracted from a recorded state of the software program upon determination that the memory corruption has occurred ([0021] identify memory corruption and return candidate store instructions i.e. extracted from the program that could have produced the memory corruption to the user).

Kleen does not explicitly teach wherein the data in the overlay content is illegally written data.

However, Takata teaches wherein the data in the overlay content is illegally written data ([0096] determine that the data in the stored content has been subjected to an unauthorized overwriting).

Takata and Kleen are both concerned with computer operations to be performed on a memory. Kleen teaches detecting a memory corruption while Takata teaches determining that data stored in a memory has been subjected to an unauthorized overwriting. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleen in view of Takata because it would provide for a way for the system to determine whether or not to allow a read on the data to take place thus improving the security of the system.

As per claim 2, Kleen further teaches wherein the one or more pattern expressions are associated with a datatype, and comprise a link to the software program ([0021] identify structure of data types and identify memory address i.e. link of instruction which produced the memory corruption).

As per claim 8, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 9, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 16, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kleen in view of Takata as applied to claims 1, 8, and 15 above, and further in view of Schofield (US 6,308,225).

As per claim 3, Kleen does not explicitly teach generating a pattern expression (PE) header file, wherein a plurality of common datatypes associated with the software program are pre-defined.

However, Schofield teaches generating a pattern expression (PE) header file, wherein a plurality of common datatypes associated with the software program are pre-defined (col. 3, ll. 30-32).

Schofield and Kleen are both concerned with computer operations to be performed on a memory. Kleen teaches detecting a memory corruption while Schofield teaches a header file defining common datatypes. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleen and Takata in view of Schofield because it would provide for a way to enable an enterprise to incorporate legacy systems into its distributed object system.

As per claim 10, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

As per claim 17, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kleen in view of Takata in view of Schofield as applied to claims 3, 10, and 17 above, and further in view of Shepherd et al. (US 2013/0304882) (hereinafter Shepherd) and Yu (US 2002/0154165).

As per claim 4, Kleen, Takata, and Schofield do not explicitly teach wherein pre-definition includes defining a mathematical process that will be employed to convert the common datatypes of the software program into PEs, and storing this process in the PE header file.

However, Shepherd teaches wherein pre-definition includes defining a mathematical process that will be employed to convert the common datatypes of the software program into PEs (fig. 5 and [0061] translate common data types into device items).

Shepherd and Kleen are both concerned with computer operations to be performed on a memory. Kleen teaches detecting a memory corruption while Shepherd teaches translating common data types. Therefore it would have been obvious to one of ordinary skill in the art 

Kleen, Takata, Schofield, and Shepherd do not explicitly teach storing this process in the PE header file.

However, Yu teaches storing this process in the PE header file ([0019]-[0020] store value in header file).

Yu and Kleen are both concerned with computer operations to be performed on a memory. Kleen teaches detecting a memory corruption while Yu teaches converting files into files with header files wherein the header files store variable values. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleen, Takata, Schofield, and Shepherd in view of Yu because it would provide for an easier way for a file to be modified via a graphical user interface.

As per claim 11, it has similar limitations as claim 4 and is therefore rejected using the same rationale.

As per claim 18, it has similar limitations as claim 4 and is therefore rejected using the same rationale.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kleen and Takata as applied to claims 1, 8, and 15, and further in view of Orr et al. (US 2014/0196013) (hereinafter Orr).

As per claim 5, Kleen and Takata do not explicitly teach converting the identified overlay content to a human-readable value.

However, Orr teaches converting the identified overlay content to a human-readable value ([0029]).

Orr and Kleen are both concerned with computer operations to be performed on a memory. Kleen teaches detecting a memory corruption while Orr teaches human readable data formats. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleen and Takata in view of Orr because it would improve a user’s experience with a system by displaying human readable data.

As per claim 12, it has similar limitations as claim 5 and is therefore rejected using the same rationale.

As per claim 19, it has similar limitations as claim 5 and is therefore rejected using the same rationale.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kleen and Takata as applied to claims 1, 8, and 15, and further in view of Ho et al. (US 9,223,679) (hereinafter Ho as provided in Applicant’s IDS dated 12/18/2019).

As per claim 6, Kleen does not explicitly teach upon determining that a memory corruption has occurred, transmitting the recorded state of the software program in a working memory storage as a core dump file to a server.

However, Ho teaches upon determining that a memory corruption has occurred, transmitting the recorded state of the software program in a working memory storage as a core dump file to a server (col. 1, ll. 24-31).

Ho and Kleen are both concerned with computer operations to be performed on a memory. Kleen teaches detecting a memory corruption while Ho teaches transmitting a core dump file to a remove server. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleen and Takata in view of Ho because it would provide for a way of analyzing memory failure events offline.

As per claim 13, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

As per claim 20, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kleen and Takata as applied to claims 1, 8, and 15, and further in view of Yu.

As per claim 7, Kleen does not explicitly teach modifying the software program to include the PE header file.

However, Yu teaches modifying the software program to include the PE header file ([0019]-[0020] store value in header file).

Yu and Kleen are both concerned with computer operations to be performed on a memory. Kleen teaches detecting a memory corruption while Yu teaches converting files into files with header files wherein the header files store variable values. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleen and Takata in view of Yu because it would provide for an easier way for a file to be modified via a graphical user interface.

As per claim 14, it has similar limitations as claim 7 and is therefore rejected using the same rationale.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)). A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lonqi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Betq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 10,346,286 in view of Kleen.

The present application has the same inventive entity, assignee, and with identical disclosures as U.S. Patent 10,346,286. Although the conflicting claims are not identical, they are 

Instant Application
U.S. Patent 10,346,286
1. A processor-implemented method for memory corruption diagnosis, the method comprising: 




































identifying a possible source program of a memory corruption by matching one or more 

generating a pattern expression (PE) header file, wherein a plurality of common datatypes associated with a software program are pre-defined, and wherein pre-definition further comprises:
defining one or more mathematical processes that will be employed to convert the plurality of common datatypes into a plurality of PEs; and
storing the one or more mathematical processes in the PE header file;
modifying the software program to include the PE header file;
modifying the software program to add an annotation symbol of a plurality of annotation 
generating a PE for each of the plurality of common datatypes based on the modified software program;
generating a PE table by merging the generated PE for each of the plurality of common datatypes;
on determining that a memory corruption has occurred, transmitting a recorded state of the software program in a working memory storage as a core dump file to a server;
identifying, by a dump utility, overlay content of the core dump file, wherein identifying further comprises;
marking an owner of each of one or more blocks of storage using a front check zone and a back check zone;
converting, by the dump utility, the identified overlay content to a human-readable value, and;
identifying a possible source program of the memory corruption by matching each PE 


Claim 1 of U.S. Patent 10,346,286 does not explicitly teach wherein the overlay content is extracted from a recorded state of the software program upon determination that the memory corruption has occurred.

However, Kleen teaches wherein the overlay content is extracted from a recorded state of the software program upon determination that the memory corruption has occurred ([0021] identify memory corruption and return candidate store instructions i.e. extracted from the program that could have produced the memory corruption to the user).

Kleen and claim 1 of U.S. Patent 10,346,286 and are both concerned with computer operations to be performed on a memory. Claim 1 of U.S. Patent 10,346,286 teaches identifying a memory corruption while Kleen teaches returning candidate instructions of a program to a user that could have caused the memory corruption. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 

As per claim 2, Kleen teaches wherein the one or more pattern expressions are associated with a datatype, and comprise a link to the software program ([0021] identify structure of data types and identify memory address i.e. link of instruction which produced the memory corruption).

Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 1 of U.S. Patent 10,346,286 in view of Kleen as applied to claim 1 above, and further in view of Schofield.

As per claim 3, claim 1 of U.S. Patent 10,346,286 and Kleen do not explicitly teach generating a pattern expression (PE) header file, wherein a plurality of common datatypes associated with the software program are pre-defined.

However, Schofield teaches generating a pattern expression (PE) header file, wherein a plurality of common datatypes associated with the software program are pre-defined (col. 3, ll. 30-32).

Schofield and Claim 1 of U.S. Patent 10,346,286 are both concerned with computer operations to be performed on a memory. Claim 1 of U.S. Patent 10,346,286 teaches detecting a memory corruption while Schofield teaches a header file defining common datatypes. Therefore 

Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 10,346,286 in view of Kleen in view of Schofield as applied to claim 3 above, and further in view of Shepherd and Yu.

As per claim 4, claim 1 of U.S. Patent 10,346,286, Kleen, and Schofield do not explicitly teach wherein pre-definition includes defining a mathematical process that will be employed to convert the common datatypes of the software program into PEs, and storing this process in the PE header file.

However, Shepherd teaches wherein pre-definition includes defining a mathematical process that will be employed to convert the common datatypes of the software program into PEs (fig. 5 and [0061] translate common data types into device items).

Shepherd and claim 1 of U.S. Patent 10,346,286 are both concerned with computer operations to be performed on a memory. Claim 1 of U.S. Patent 10,346,286 teaches detecting a memory corruption while Shepherd teaches translating common data types. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent 10,346,286, Kleen, and Schofield in view of 

Claim 1 of U.S. Patent 10,346,286 Kleen, Schofield, and Shepherd do not explicitly teach storing this process in the PE header file.

However, Yu teaches storing this process in the PE header file ([0019]-[0020]).

Yu and claim 1 of U.S. Patent 10,346,286 are both concerned with computer operations to be performed on a memory. Claim 1 of U.S. Patent 10,346,286 teaches detecting a memory corruption while Yu teaches converting files into files with header files wherein the header files store variable values. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent 10,346,286, Kleen, Schofield, and Shepherd in view of Yu because it would provide for an easier way for a file to be modified via a graphical user interface.

Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 10,346,286 in view of Kleen as applied to claim 1 above, and further in view of Orr.

As per claim 5, claim 1 of U.S. Patent 10,346,286 and Kleen do not explicitly teach converting the identified overlay content to a human-readable value.

However, Orr teaches converting the identified overlay content to a human-readable value ([0029]).

Orr and claim 1 of U.S. Patent 10,346,286 are both concerned with computer operations to be performed on a memory. Claim 1 of U.S. Patent 10,346,286 teaches detecting a memory corruption while Orr teaches human readable data formats. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent 10,346,286 and Kleen in view of Orr because it would improve a user’s experience with a system by displaying human readable data.

Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 10,346,286 in view of Kleen as applied to claim 1 above, and further in view of Ho.

As per claim 6, claim 1 of U.S. Patent 10,346,286 and Kleen do not explicitly teach upon determining that a memory corruption has occurred, transmitting the recorded state of the software program in a working memory storage as a core dump file to a server.

However, Ho teaches upon determining that a memory corruption has occurred, transmitting the recorded state of the software program in a working memory storage as a core dump file to a server (col. 1, ll. 24-31).

Ho and claim 1 of U.S. Patent 10,346,286 are both concerned with computer operations to be performed on a memory. Claim 1 of U.S. Patent 10,346,286 teaches detecting a memory corruption while Ho teaches transmitting a core dump file to a remove server. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent 10,346,286 and Kleen in view of Ho because it would provide for a way of analyzing memory failure events offline.

Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 10,346,286 in view of Kleen as applied to claim 1 above, and further in view of Yu.

As per claim 7, claim 1 of U.S. Patent 10,346,286 and Kleen do not explicitly teach modifying the software program to include the PE header file.

However, Yu teaches modifying the software program to include the PE header file ([0019]-[0020]).

Yu and claim 1 of U.S. Patent 10,346,286 are both concerned with computer operations to be performed on a memory. Claim 1 of U.S. Patent 10,346,286 teaches detecting a memory corruption while Yu teaches converting files into files with header files wherein the header files store variable values. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent 

The present application is a continuation of U.S. Patent 10,540,261, having the same inventive entity, assignee, and with identical disclosures. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims 1 and 8 of U.S. Patent 10,540,261 contain, and have obvious substantially similar limitations of claims 8 and 15 respectively of the Instant Application (See MPEP 804). A table has been omitted for the sake of brevity as it would be similar to the table already presented above for claim 1 (i.e. substituting U.S. Patent 10,540,261 for U.S. Patent 10,346,286). Furthermore, similar claim mappings of the remaining claims 9-14 and 16-20 would have been obvious on the ground of nonstatutory obviousness-type double patenting as above to a person having ordinary skill in the art for the same rationales as above (i.e. again substituting U.S. Patent 10,540,261 for U.S. Patent 10,346,286), and have also been omitted for the sake of brevity. Therefore the remaining claims 8-20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable using the same rationale as above.
Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.

	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            March 12, 2021